Citation Nr: 1129180	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  05-15 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for additional disability, claimed as numbness and weakness of the right hand and arm, as a result of Department of Veterans Affairs (VA) surgical treatment in July 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, a hearing was held at the RO before the undersigned Veterans Law Judge (VLJ).  In November 2007, the Board remanded this case for additional development.  In August 2008, the Board denied entitlement to the benefits sought.  In July 2009, the parties filed a Joint Motion for Remand.  By Order dated July 13, 2009, the motion was granted and the matter was remanded for compliance with the instructions in the joint motion.  As directed by the July 2009 Order and Joint Motion for Remand, the Board remanded the claim in September 2009 for additional development.  This matter was last before the Board in February 2011 when it was once again remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In accordance with the Board's February 2011 remand directives the Appeals Management Center (AMC) attempted to obtain a form SF-522 dated in July 2004, which presumably contained the Veteran's signed consent for the July 2004 thoracotomy forming the basis of the present claim.  Despite repeated attempt, it appears that the AMC has been unable to locate this form and it also appears that it is simply not in VA's or the Veteran's possession. 

However, following readjudication of the claim in May 2011, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to VA) related to treatment from the Central Texas VA Medical Center (VAMC) from April 2004 to present.  A review of the record discloses only VA records dated through November 30, 2004.  As the Veteran has indicated that his subsequent VA treatment records are potentially relevant to his claim, they must be obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek these records.  38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records dated after November 30, 2004, from the Central Texas VAMC.

Perform any and all follow-up as necessary, and document negative results.

2.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If the claim on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before this case is returned to the Board.






	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


